UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-1720



In Re: MICHAEL D. WILKINS,

                                                         Petitioner.



               On Petition for Writ of Prohibition.


Submitted:   July 27, 2000                 Decided:   August 2, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael D. Wilkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael D. Wilkins filed this petition for a writ of prohibi-

tion asking this court to enjoin the bankruptcy trustee and bank-

ruptcy judge from hearing any other matters related to Wilkins’

bankruptcy and from liquidating Wilkins’ property to pay unsecured

debtors.   The granting of a writ of mandamus is a drastic remedy to

be used in extraordinary circumstances.    See In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).    Mandamus may not be used as a substitute

for appeal.   See In re United Steelworkers of Am., 595 F.2d 958,

960 (4th Cir. 1979).     A petitioner must show that he has a clear

right to the relief sought, that the respondent has a clear duty to

perform the act requested by petitioner, and that there is no other

adequate remedy available.    See In re First Fed. Sav. & Loan Ass’n,

860 F.2d 135, 138 (4th Cir. 1988).

     Wilkins has failed to make the requisite showing for such

extraordinary relief.    Accordingly, we deny Wilkins’ petition for

a writ of prohibition.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                     PETITION DENIED




                                   2